*348But
the Court
(Morsell, J., doubting,)
said that the burden of proof was on the plaintiff to show that the note was passed away by Barnett before he made the declarations: the defendant having proved that they were made after date of the note and before suit brought"by the plaintiffs. And that, as Barnett could not be compelled to testify, on account of his interest, his declarations might be given in evidence.
And the CouRT (mem. con.) at the prayer of Mr. Key, for the defendant, instructed the jury, that if they should believe from the evidence, that the note was written and delivered at Perryopolis, in Pennsylvania; and that since the delivery thereof, the payees or some person acting for them, or holding the same by assignment under them added the word and letters “ Washington, D. C.” now appearing on the said note, with the intention of using the said words as a part of the date of the said note-for the purpose of making the same negotiable according to the laws in force in the District of Columbia, then such insertion of that word and those letters amounts to an alteration of the said note in a material part thereof, and makes the said note void, and the plaintiff cannot recover upon it.
Verdict for defendant. The plaintiffs took bills of exception, but did not sue out a writ of error.